              Case 2:21-mj-30277-DUTY ECF No. 1, PageID.1
                                           AUSA:             Filed 06/04/21 Telephone:
                                                    William Sloan            Page 1 of(313)
                                                                                        15 226-9611
AO 91 (Rev. ) Criminal Complaint              Special Agent:          Paul Staso, FBI               Telephone: (703) 213-8675

                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Eastern District of Michigan

United States of America
   v.
Phox Brown,                                                                          Case: 2:21−mj−30277
                                                                            Case No. Assigned To : Unassigned
Devante Thompson,
                                                                                     Assign. Date : 6/4/2021
John Brown,
                                                                                     Description: USA V. BROWN, ET AL.
Vontrell Sallie,
Deandre Gilliam,
Kelvin Hampton


                                                     CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of            June 2, 2021 to June 3, 2021          in the county of              Wayne       in the
        Eastern          District of       Michigan          , the defendant(s) violated:
                   Code Section                                             Offense Description
18 U.S.C. §§ 371 and 2113(b)                             Conspiracy to commit bank larceny




          This criminal complaint is based on these facts:
See Attached Affidavit




✔ Continued on the attached sheet.

                                                                                             Complainant’s signature

                                                                       Special Agent Paul Staso, FBI
                                                                                              Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:             June 4, 2021                                                                  Judge’s signature

City and state: Detroit, MI                                                    Hon. R. Steven Whalen,United States Magistrate Judge
                                                                                              Printed name and title
   Case 2:21-mj-30277-DUTY ECF No. 1, PageID.2 Filed 06/04/21 Page 2 of 15




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA

       v.

D-1 PHOX BROWN,
                                              Case No.
D-2 DEVANTE THOMPSON,
D-3 JOHN BROWN,
D-4 VONTRELL SALLIE,
D-5 DEANDRE GILLIAM,
D-6 KELVIN HAMPTON,

       Defendants.

             AFFIDAVIT IN SUPPORT OF APPLICATION FOR
            CRIMINAL COMPLAINT AND ARREST WARRANTS

      I, Paul J Staso, being first duly sworn, hereby depose and state as follows:

                                INTRODUCTION

      1.     I am a Special Agent with the Federal Bureau of Investigation (FBI)

and have been since March 2020. I am currently assigned to the FBI Detroit

Division’s Violent Crime Task Force (“VCTF”). Prior to becoming a Special

Agent I was Federal Police Officer for five years. My primary duties and

responsibilities involve investigating violations of federal law, including bank

robberies and larcenies, violent crimes, firearm crimes, and drug trafficking. I

have training and experience in the investigation, apprehension, and prosecution of

individuals involved in federal criminal offenses, I have authored numerous federal



                                          1
   Case 2:21-mj-30277-DUTY ECF No. 1, PageID.3 Filed 06/04/21 Page 3 of 15




search warrants and criminal complaints, and I have participated in the execution

of numerous search warrants and arrest warrants.

      2.     I submit this affidavit in support of a criminal complaint charging that,

from on or about June 2, 2021 and continuing through on or about June 3, 2021, in

the Eastern District of Michigan and elsewhere, defendants Phox BROWN (DOB

XX/XX/1994), Devante Trevon THOMPSON (DOB XX/XX/1999), John

BROWN (DOB XX/XX/1966), Vontrell Rashad SALLIE (DOB XX/XX/1997),

Deandre Jaquincy GILLIAM (DOB XX/XX/2002), and Kelvin Jeremiah

HAMPTON (DOB XX/XX/2001), knowingly and intentionally conspired and

agreed with each other and with other individuals, both known and unknown to the

Grand Jury, to commit an offense against the United States, to wit: to take and

carry away, with intent to steal and purloin, property and money of a value

exceeding $1,000, belonging to and in the care, custody, control, management, and

possession of Chase Bank, a bank whose deposits were then insured by the Federal

Deposit Insurance Corporation, in violation of Title 18, United States Code,

Sections 371 and 2113(b).

      3.     The facts and information contained in this Affidavit are based on my

personal observations and knowledge, information provided by other law

enforcement officers and witnesses, and information gained through my training

and experience. This affidavit is intended to show merely that there is sufficient


                                          2
   Case 2:21-mj-30277-DUTY ECF No. 1, PageID.4 Filed 06/04/21 Page 4 of 15




probable cause for the requested complaint and arrest warrants and does not set

forth all details or facts known to me concerning this investigation.

                               PROBABLE CAUSE

   A. Background of Investigation

      4.     The FBI is investigating a series of break-ins targeting bank

Automated Teller Machines (ATMs) that have occurred in multiple locations

across the United States from 2020 into 2021.

      5.     In the Eastern District of Michigan, specifically, the FBI Detroit

Division has been investigating a series of similar ATM break-ins that occurred in

the Detroit metro area throughout 2020 and into 2021. In many of these incidents,

the subjects used a common modus operandi to steal, or attempt to steal, money

secured inside ATMs located outside of banks: approximately two to four

individuals concealed their identities with clothing, masks, and gloves; used a

stolen truck with chains and hooks and crowbar tools to break into (or attempt to

break into) an ATM in the early morning and steal money from the “cassette,”

which is the container within an ATM that contains cash; and then discarded the

stolen vehicle in the vicinity of the ATM location.

      6.     In order to help identify potential suspects involved in multiple of

these similar ATM break-in incidents in the Detroit area, the FBI has obtained

“tower dump” information from multiple wireless telephone service providers—


                                          3
   Case 2:21-mj-30277-DUTY ECF No. 1, PageID.5 Filed 06/04/21 Page 5 of 15




i.e., records of which cell phones utilized cell towers located near the crime scenes

during the timeframes of the crimes. A review of that information for multiple

prior ATM break-ins revealed that nearly all of the suspect phone numbers—i.e.,

the common phone numbers that had utilized the cell towers servicing the

geographic areas of the crime scene locations around the times of the ATM break-

ins—were phone numbers with area codes from the Houston, Texas area.

   B. Subjects Travel from Texas to Detroit

      7.     On or about June 2, 2021, the FBI in Houston, Texas, informed the

FBI in Detroit that subject C.B. was traveling to Detroit along with subject J.W.

      8.     Subject C.B. is currently under investigation by the Houston VCTF

for ATM larcenies that occurred in Houston and other locations. In March 2020,

C.B. was arrested in Kansas City, Missouri, for ATM burglary charges. In May

2021, the FBI in Houston obtained court authorization to obtain prospective

location information for a cell phone number known to be used by C.B., number

857-XXX-XXXX.

      9.     On or about June 2, 2021, location information for C.B.’s phone

number 857-XXX-XXXX reflected that the cell phone had traveled northeast from

Houston to the Detroit metro area. A review of the location data for C.B.’s cell

phone and its path of travel indicated that the cell phone had traveled by




                                          4
   Case 2:21-mj-30277-DUTY ECF No. 1, PageID.6 Filed 06/04/21 Page 6 of 15




automobile from Houston to the Detroit area during the day of June 2, 2021,

arriving in Detroit that evening.

      10.    The FBI in Houston also informed the FBI in Detroit that C.B. was

believed to be traveling with J.W. in a silver Dodge Journey SUV, bearing Texas

license plate NTV6070, which J.W. had rented from Enterprise Rent-A-Car. A

query of License Plate Reader (LPR) cameras captured the Dodge Journey

traveling north in Texas at approximately 1:00 a.m. (CST) on June 2, 2021, and

this time and location correlated with the location information for C.B.’s cell

phone at the same time.

   C. June 3, 2021 ATM Break-In – Allen Park, Michigan

      11.    On or about June 3, 2021, at approximately 5:33 a.m., at least four

subjects successfully broke into the ATM located outside the Chase Bank located

at 14601 Southfield Road, Allen Park, Michigan.

      12.    Alarms from the drive-up ATM activated and dispatched police at

5:33 a.m. Bank security camera video footage captured the incident. A blue Ford

F250 pick-up truck backed up to the ATM, and four subjects wearing masks and

gloves exited the vehicle and used pry bars to open the ATM “beauty door” and

hood. A still shot from the ATM’s security camera is pictured below.




                                          5
   Case 2:21-mj-30277-DUTY ECF No. 1, PageID.7 Filed 06/04/21 Page 7 of 15




      13.    Other bank camera views show subjects running from the ATM with

cash cassettes at approximately 5:35 a.m. Police are visible on site at 5:47 a.m.

Responding police officers found the truck abandoned near the bank.

      14.    In addition, Chase Bank Security personnel reported to law

enforcement that bank cameras captured a silver Dodge Journey, consistent with

the vehicle rented by J.W., drive around the bank location approximately 20-30

minutes before the ATM break-in occurred.




                                         6
   Case 2:21-mj-30277-DUTY ECF No. 1, PageID.8 Filed 06/04/21 Page 8 of 15




      15.      Chase Bank Security estimates that approximately $80,240 was in the

ATM at the time of the larceny.

      16.      Chase Bank is a bank, as defined in Title 18, United States Code,

Section 2113(f), the deposits of which are insured by the Federal Deposit Insurance

Corporation.

      17.      Allen Park Police officers determined that the blue Ford pick-up truck

used in the ATM break-in had been stolen from a street less than one mile from the

bank location.

   D. Subsequent Investigation

      18.      A review of call detail records and location data for C.B.’s cell phone,

using phone number 857-XXX-XXXX, showed that C.B.’s phone connected to

cell towers in the geographic area of the Chase Bank around the time of the ATM

break-in on the morning of June 3, 2021.

      19.      Further, using the real-time location data for C.B.’s cell phone, using

phone number 857-XXX-XXXX, investigators were able to track C.B.’s cell phone

(over a period of time consistent with vehicle travel) to a location in the vicinity of

Junction Street and Interstate-75 in southwest Detroit.

      20.      A search of the LPR system managed by the Detroit Police

Department revealed that the silver Dodge Journey, bearing Texas license plate




                                            7
   Case 2:21-mj-30277-DUTY ECF No. 1, PageID.9 Filed 06/04/21 Page 9 of 15




NTV6070, was parked in the vicinity of XXXX Junction Street in southwest

Detroit.

      21.     Law enforcement agents then conducted driving surveillance and

observed the Dodge Journey parked directly in front of XXXX Junction Street.

Agents also observed a white Chevrolet Malibu, bearing California license plate

8MGP523, parked in front of this residence.

      22.     Further investigation revealed that the Malibu had been rented by

Devante THOMPSON.

      23.     Using an open-source internet search, investigators determined that

XXXX Junction Street, Detroit, MI, is a rental unit listed on the property rental

websites Airbnb and VRBO, and the property showed as currently unavailable,

which indicated it was currently being rented. (Prior investigation of similar ATM

break-in incidents around the country showed that individuals from the Houston

area sometimes reserved Airbnb and/or VRBO rental units in the areas of those

break-ins.)

   E. Search of House

      24.     On June 3, 2021, investigators obtained a state search warrant from

the Third Circuit Court, Detroit, MI to search the residence located at XXXX

Junction Street, Detroit, MI. On the same date, at approximately 4:48 p.m., law

enforcement agents executed the warrant.


                                          8
  Case 2:21-mj-30277-DUTY ECF No. 1, PageID.10 Filed 06/04/21 Page 10 of 15




      25.      The silver Dodge Journey was not present at the house when agents

arrived to execute the search warrant. Just prior to the time of the search, LPR

cameras captured the silver Dodge Journey in the vicinity of Grand River Avenue,

near MGM Casino in Detroit.

      26.      When agents arrived at XXXX Junction Street to execute the warrant,

they observed six male subjects move from the outside to the inside of the

residence. Agents announced their presence, but no one answered the door.

During this time, agents observed multiple different male subjects opening and

looking out windows in the upper stories of the residence. Agents eventually

forced entry into the house and found six male subjects in various rooms in the

house: Phox BROWN, Devante THOMPSON, John BROWN, Vontrell SALLIE,

Deandre GILLIAM, and Kelvin HAMPTON.

      27.      During the execution of the search warrant, all six individuals

attempted to resist or evade arrest in some fashion. In particular:

            a. Phox BROWN jumped from a second story window on the north side

               of the residence, and he was apprehended one block away by pursuing

               agents.

            b. A second subject was captured on security surveillance camera of the

               residence, jumping from the same window. The physical description

               of this person matches that of C.B.


                                           9
  Case 2:21-mj-30277-DUTY ECF No. 1, PageID.11 Filed 06/04/21 Page 11 of 15




            c. Devante THOMPSON was found attempting to hide in a crawl space

               on the second story of the residence. THOMPSON covered himself in

               insulation in order to hide from agents.

      28.      All six above-named subjects are from the Houston, Texas area.

Based on law enforcement database checks, all six subjects have last known

addresses in the Houston, Texas, area. In addition, during the search of the house,

agents found a Texas driver’s license in the name of Devante THOMPSON in a

shoe in an upstairs closet, and a Texas driver’s license in the name of Vontrell

SALLIE inside the phone case of a blue Apple iPhone.

      29.      During the search, agents recovered approximately $71,238 total from

various places inside the residence, which is believed to be the proceeds from the

Chase Bank ATM break-in. Based on the locations where the money was found on

the second and third stories of the house, it appeared that the six male subjects had

been attempting to hide the money before agents entered the house. For example:

            a. Approximately $12,000 dollars was found in the top tank of a toilet on

               the second story.

            b. Approximately $12,550 was found in the crawl space on the second

               story.

            c. Approximately $11,410 was found in the Heating and Air

               Conditioning (HVAC) system.


                                           10
  Case 2:21-mj-30277-DUTY ECF No. 1, PageID.12 Filed 06/04/21 Page 12 of 15




            d. Phox BROWN was searched incident to arrest, and $1,182 was

              recovered from his pants pockets.

      30.     The house is a three-story residence with six bedrooms. During the

search, agents observed that each bedroom appeared to contain a bag belonging to

a different subject. The bags contained various clothes, deodorant, toothbrushes,

money, and electronics—i.e., items consistent with travel and staying overnight.

      31.     On the first floor of the house, in the front room near the sofa, agents

found a large black duffle bag containing black clothing, gloves, masks, tow

chains, chain quick links, and shoes. Numerous articles of clothing found in the

duffle bag are consistent with the appearance of clothing seen on the subjects in the

Chase Bank security camera video of the ATM break-in. Furthermore, agents

found blue work gloves under the kitchen table, which are also consistent with

gloves seen on the subjects in the Chase Bank video.

      32.     The chains found in the front room of the house are consistent with

the type of chain used in many of the prior ATM break-ins under investigation. In

addition, an empty box of tow-style chains was found at the bottom of a pile of

clothing.

      33.     During the search of the house, agents found a receipt from Home

Depot, located in Allen Park, MI. The receipt, dated June 2, 2021 at 9:50 p.m.,

reflected a cash purchase of gloves and a 21” pry bar.


                                          11
  Case 2:21-mj-30277-DUTY ECF No. 1, PageID.13 Filed 06/04/21 Page 13 of 15




      34.    Agents also searched the white Chevrolet Malibu, bearing California

license plate 8MGP523, parked in front of the house. Rental paperwork from

Hertz inside the car revealed that Devante THOMPSON had rented the car in

Conroe, Texas. A representative from Hertz later confirmed that THOMPSON

rented the vehicle on May 20, 2021.

      35.    Agents also searched a white Nissan Frontier pickup truck, bearing

Florida license plate JKYV59, that was parked in front of the house. Investigators

determined that the truck had been rented from Enterprise by a female, B.H., who

lives in Texas, on May 28, 2021. The listed address of B.H. matches the address

that Phox BROWN gave as his own address to law enforcement after he was

arrested.

   F. Criminal Histories

      36.    Phox BROWN has a prior conviction for felony aggravated robbery in

Houston, Texas. He was released on parole in approximately April 2020.

      37.    John BROWN has a prior conviction for robbery in Houston, Texas,

and a conviction for delivery of cocaine.

      38.    Vontrell SALLIE has a prior conviction for felony aggravated robbery

in Houston, Texas. He was released on parole in approximately December 2020.




                                            12
  Case 2:21-mj-30277-DUTY ECF No. 1, PageID.14 Filed 06/04/21 Page 14 of 15




                                  CONCLUSION

      39.    Based on the foregoing, I respectfully submit there is probable cause

to believe that, from on or about June 2, 2021 and continuing through on or about

June 3, 2021, in the Eastern District of Michigan and elsewhere, defendants PHOX

BROWN (DOB XX/XX/1994), DEVANTE TREVON THOMPSON (DOB

XX/XX/1999), JOHN BROWN (DOB XX/XX/1966), VONTRELL RASHAD

SALLIE (DOB XX/XX/1997), DEANDRE JAQUINCY GILLIAM (DOB

XX/XX/2002), and KELVIN JEREMIAH HAMPTON (DOB XX/XX/2001),

knowingly and intentionally conspired and agreed with each other and with other

individuals, both known and unknown to the Grand Jury, to commit an offense

against the United States, to wit: to take and carry away, with intent to steal and

purloin, property and money of a value exceeding $1,000, belonging to and in the




                                          13
  Case 2:21-mj-30277-DUTY ECF No. 1, PageID.15 Filed 06/04/21 Page 15 of 15




care, custody, control, management, and possession of Chase Bank, a bank whose

deposits were then insured by the Federal Deposit Insurance Corporation, in

violation of Title 18, United States Code, Sections 371 and 2113(b).



                                      Respectfully submitted,

                                      ____________
                                       __________________________
                                      Paul J. Staso
                                       Special Agent
                                      Federal Bureau of Investigation


Sworn to before me and signed in my presence
and/or by reliable electronic means.


_________________________________
Hon. R. Steven Whalen
United States Magistrate Judge

             June 4, 2021
Dated:




                                        14
